Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen S. Canady on 9/1/2021.
Claims 224, 230, 233, 239 and 240 have been replaced by
224.     (Currently Amended) A composition comprising an isolated and purified plasmid comprising a nucleotide sequence encoding the fusion protein of SEQ ID NO: 79, the fusion protein comprising a plurality of epitopes, wherein the epitopes comprise the HER2 amino acid sequence of SEQ ID NO: 60, the IGFBP-2 amino acid sequence of SEQ ID NO: 54, and the IGF1R amino acid sequence of SEQ ID NO: 73.

230.     (Currently Amended) The composition of claim 224, wherein the nucleotide sequence comprises the nucleic acid sequence of SEQ ID NO: 43.

233.     (Currently Amended) The composition of claim 224, wherein the nucleotide sequence comprises the nucleic acid sequence of SEQ ID NO: 63.

239.     (Currently Amended) A method of  inducing an immune response in a subject having breast or ovarian cancer 

240.     (Currently Amended) A method of inducing an immune response in a subject having breast or ovarian cancer 

Claims 234 and 236 have been cancelled.
Claims 234, 228, 230, 233, 235, and 237-244 are currently allowed.

Examiner’s statement of reasons for allowance: 
	A) the amended claims have overcome all the rejections in the last Office action.
	B) Prior art does not teach or suggest the fusion protein of SEQ ID NO: 79 or a plasmid comprising the nucleotide encoding the protein thereof and a method of inducing an immune response to subject having breast and ovarian cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Requirement of election of inventions is withdrawn:
Claim 224 and dependent claims are allowed. The restriction requirement as set forth in the Office action mailed on March 1, 2021 has been reconsidered in view of the allowability of the claim to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between the composition of group I and method of group II is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 239-243, directed to a method of inducing immune response in a subject having 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642